Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylinder and piston having the pressure amplifier as part of the piston (claims 6 and 10-13) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant’s arguments filed 11/30/2020 have been considered but are unpersuasive. The applicant argues that one of ordinary skill would understand, without drawings, how to arrange a pressure amplifier as part of a piston. However, the examiner maintains that the phrase “part of a piston” is not sufficiently represented by the drawings such that one of ordinary skill understands how the piston and amplifier are arranged relative to one another (i.e. where is the amplifier located within or outside of the piston).



EXAMINER’S AMENDMENT

The application has been amended as follows: 

-- 10. (Currently Amended) A hydraulic actuator comprising a cylinder and a piston movable in the cylinder, wherein a pressure amplifier arrangement according to claim 9 is part of the piston. –


The following is an examiner’s statement of reasons for allowance:

The closest prior art to Baatrup (5,170,691) does not teach a hydraulic pressure amplifier arrangement as claimed; particularly wherein a pilot pressure area and an inlet pressure area of a control valve having the same pressure acting thereon when an intermediate space and a low pressure cylinder are connected to the pilot pressure area and the inlet pressure area, and when a high pressure cylinder is connected to the pilot pressure area and the inlet pressure area. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER S BOBISH/           Examiner, Art Unit 3746